Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed January 06, 2022 is acknowledged and has been entered. Claims 1-12 have been amended. The abstract and the specification have been amended. Claims 1-12 are pending and under examination in this Office action.

Response to Amendment
The objection to the abstract is now withdrawn in view of the amendment to the abstract. 
The objections to claims 1, 2 and 8 are now withdrawn in view of the claim amendment.
The rejection to claim 4 under 35 U.S.C. 101 is now withdrawn in view of the claim amendment.
The claim interpretation under 35 U.S.C. 112(f) to claims 1-3 and 5 is now withdrawn. 
The rejections under 35 U.S.C. 112(a), written description requirement and 112(b) to the claim term of “control means” due to an invocation of the claim interpretation under 35 U.S.C. 112(f) are now withdrawn after reconsideration. Please see Response to Argument section for further details.

The rejections to claims 1-11 under 35 U.S.C. 112(b) for various indefiniteness issues are now withdrawn. Examiner notes that the rejection to claim 12 has not been addressed sufficiently to overcome the rejection. 

Specification
The amendment filed on January 06, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The amendment of “The control unit 3 is a controller…The controller can be an electronic controller, or a controller that includes a memory with instructions and a processor” in [0013] is not supported by the original disclosure. The original disclosure does not disclose any electronics linked to the control unit such that the control unit may be an electronic controller. The original disclose does not disclose, either, any memory or processor being a component of the control unit such that the control unit includes a memory and a processor. In fact, as illustrated in FIG.1, if considering that the storage unit 9 is a form of the memory, such a memory is a separate component from the control unit 3, as opposed to being included in the control unit as amended. 
MPEP 2163.07.I and II. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 5, 6, 11 and 12 are objected to because of the following informalities:  
Claim 5, the 4th line from the end: the term “the value of the light amount observed” should be corrected to –a value of the light amount observed--. 
Claim 6, line 3: the term “the value of effective detection efficiency” should be corrected to –a value of effective detection efficiency--.
Claim 6, line 4: the term “the value of effective incident light amount” should be corrected to –a value of effective incident light amount--.
Claim 11, the 5th line from the end: the term “the value of the light amount observed” should be corrected to –a value of the light amount observed--. 
Claim 12, line 3: the term “the value of effective detection efficiency” should be corrected to –a value of effective detection efficiency--.
Claim 12, line 3: the term “the value of effective incident light amount” should be corrected to –a value of effective incident light amount--.
Claim 12, second line from the end: the term “fifth step” should be corrected to –the fifth step--.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-3 and 5-6 recite the following limitations:
Claims 1 and 3: “a controller configured to perform a first adjustment…, and further configured to perform a second adjustment”. 
Claim 2: “the control controller is configured to select an irradiation means…; select a detection means…; perform the first adjustment…; and perform the second adjustment”.
Claim 3: “the controller performs the first adjustment and the second adjustment”.
Claim 5: “the controller is further configured to adjust the light amount irradiated…; adjust the light amount detected…; and make the transmittance of light…”
Claim 6: “the controller is further configured to save the value of effective detection efficiency…; and make the detection efficiency at the first detection means the effective detection efficiency”. 

Proper written description support cannot be identified for a controller to perform the recited functions in the original disclosure including the originally filed claims. 
The dependent claims of the above rejected claims are rejects due to their dependency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 12 in the last two lines recites “wherein, after the seventh step, the first to fifth steps are performed again, using the measurement points providing the reference as reference points” that renders the scope of the claim indefinite. The term “the reference” in the last line lacks proper antecedent basis and it is not clear what the “reference” refers to. IN addition, it is not clear what the “reference points” refer to, i.e., what are the utility of these reference points in the claimed method? Clarification is required.

Allowable Subject Matter
Claims 7-10 are allowed.
Claim 11 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the objection and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations recited in claim 7 in regard to the features of “a first detection means is adjacent to the second irradiation means, and the light amount adjusting steps .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada et al., US 2018/0028098 A1. This reference teaches the relative configuration of the first and the second irradiation means, and the first and the second detection means. In specific, it teaches that the first irradiation means is disposed adjacent to the first detection means, and the second irradiation means is disposed adjacent to the second detection means. However, it does not teach that the second irradiation means is disposed adjacent to the first detection means. It does not teach the features associated with the light amount adjustments.

Response to Arguments
	Applicant’s arguments in regard to the amendment to the specification have been fully considered but they are not persuasive. Since the amendment is to address the claim interpretation to claims 1-3 and 5 and the associated rejections under 35 U.S.C. 112(a), written description requirement and 112(b), Examiner’s consideration in regard to all of the above is addressed below:
The amendment of “The control unit 3 is a controller…The controller can be an electronic controller, or a controller that includes a memory with instructions and a processor” in [0013] is not supported by the original disclosure. The amendment neither 
Due to the objection to the specification, the amendment to the claims 1-3, 5 and 6 to change the “control means” or the “control unit” to the “controller” raises a new ground of rejection under 35 U.S.C. 112(a), written description support. 
Due to the amendment of the control means and the control unit to the controller, the claim limitations that have the controller performing certain functions no longer invokes the claim interpretation under 35 U.S.C. 112(f). However, since the term “controller” now is rejected for lacking proper written description support, after this term is amended to overcome the written description support, whether the claim limitation invokes 35 U.S.C. 112(f) will be reconsidered. 
Examiner notes that, in regard to the previously identified claim limitations that recite having the control means to perform the recited functions, after reconsideration, the control means or the control unit remain being considered invoking the claim interpretation under 35 U.S.C. 112(f), and they remain being interpreted as a processor or a controller, along with the instructions/algorithm for performing the corresponding functions as described in the specification. 
However, in regard to whether the specification shows any structural information, the control means and the control unit, as disclosed in the specification (PG Pub US 2020/0029819 A1), performs the functions recited in claims 1-3 by implementing the details in [0031]-[0063]; performs the functions recited in claim 5 by implementing the details in [0075]-[0080]; and performs the functions recited in claim 6 id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). See MPEP 2181.II.A. 
Hence, the limitations of the control means and the control unit performing the recited functions would be interpreted under 35 U.S.C. 112(f) yet the specification would be considered providing sufficient structural information such that these limitations would not raise any rejection under 35 U.S.C. 112(a), written description requirement and 112(b). 

Based on the above consideration, the specification is objected and claims 1-6 remain rejected.	 
Claims 7-10, with the withdrawal of the previous rejections under 35 U.S.C. 112(b), are now allowable.
Claim 11 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793